Citation Nr: 0312348	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  His discharge documents show that he served in the 
South Republic of Vietnam and that he was awarded the Purple 
Heart and Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.

The Board notes that service connection for PTSD was granted 
by the RO, and a 30 percent evaluation was assigned, in a 
July 1998 rating decision.  Subsequently, the RO granted an 
increased rating to 50 percent in a January 1999 rating 
decision.  As this increased rating does not constitute a 
full grant of all benefits possible for the veteran's PTSD, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for PTSD is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran submitted a statement proffered by his treating 
VA physician, received by the RO in September 2002, noting 
his medical opinion that the veteran is not employable due, 
in part, to his service connected PTSD.  A claim for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is thus inferred.  This matter is referred to 
the RO for appropriate action.

REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated in October 2002 and March 2003, as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the Board observes that the veteran submitted 
additional evidence to the Board, received in May 2002 and 
September 2002.

Further, the United States Court of Veterans Appeals (Court) 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, as the rating action appealed from 
was the initial grant of service connection for the veteran's 
PTSD, the RO should consider the proper evaluation to be 
assigned for the veteran's service connected PTSD pursuant to 
the Court's holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an initial rating in excess of 50 
percent for his service-connected PTSD, 
specifically considering the criteria 
listed in the VA Schedule for Rating 
Disabilities for mental disorders 
(Diagnostic Code 9411), to include 
consideration of staged ratings as set 
forth in the Fenderson, supra.  The RO's 
consideration of referring the service-
connected claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

3.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




